UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6156



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BERNICE BONITA GWALTNEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (CR-02-215; CA-04-332-2)


Submitted:   November 22, 2005            Decided:   December 2, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Allen Ratliff, SHIELDS, RATLIFF, GREEN & KERN, Mobile,
Alabama, for Appellant.   Laura Marie Everhart, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Bernice Bonita Gwaltney, a federal prisoner, seeks to

appeal the district court’s order denying relief on her motion

filed under 28 U.S.C. § 2255 (2000).               The order is not appealable

unless    a    circuit    justice    or    judge    issues    a    certificate       of

appealability.       28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of her

constitutional      claims      is   debatable     and   that     any    dispositive

procedural rulings by the district court are also debatable or

wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Gwaltney has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are   adequately      presented       in   the

materials      before    the    court     and   argument     would      not    aid   the

decisional process.

                                                                              DISMISSED




                                        - 2 -